Case: 19-10739      Document: 00515412042         Page: 1    Date Filed: 05/11/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 19-10739                            May 11, 2020
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

SHAUNNA RENEE DOYLE,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:19-CR-55-1


Before HIGGINBOTHAM, HO, and ENGELHARDT, Circuit Judges.
PER CURIAM: *
       Shaunna Renee Doyle appeals the within-guidelines 15-month prison
term and three-year supervised release term imposed on her guilty plea
conviction for possessing stolen mail. See 18 U.S.C. § 1708. Doyle asserts that
the district court erroneously enhanced her sentence under the Sentencing
Guidelines under relevant conduct principles that have no application to her.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-10739     Document: 00515412042     Page: 2   Date Filed: 05/11/2020


                                  No. 19-10739

      The district court stated that its choice of a 15-month prison term was
pursuant to 18 U.S.C. § 3553, with the Sentencing Guidelines treated as
advisory only. The court explained that the sentence was chosen by balancing
Doyle’s crime with her circumstances, including her recent positive momentum
after what defense counsel called a tragic life. The district court stressed that
law enforcement officers had found in Doyle’s car tools used to fish mail out of
Government mail receptacles and also found numerous parcels of mail, some
of which contained Social Security numbers and other identification
information of other people. Emphasizing the seriousness of Doyle’s crime, the
district court stated that a strong sentence of imprisonment was necessary to
deter Doyle and others from committing such crimes and that the § 3553
factors called for the chosen sentence because the district court believed that a
15-month term is sufficient, but not greater than necessary, to comply with the
statutory purposes of sentencing. In concluding its explanation of the chosen
sentence, the district court stated as follows: “Even if I’m wrong as to my ruling
on these objections, this is the sentence I otherwise would impose.” The district
court emphasized that statement by including a paraphrasing of it in the
written statement of reasons.
      Appellate courts are to review sentences for reasonableness in light of
the sentencing factors of 18 U.S.C. § 3553(a). Gall v. United States, 552 U.S.
38, 46, 49-50 (2007). Ordinarily, the first step in this review is deciding
whether the district court committed any procedural errors, “such as failing to
calculate (or improperly calculating) the Guidelines range.” Id. at 51. When
reviewing for procedural error, this court ordinarily reviews the interpretation
and application of the Guidelines de novo and findings of fact for clear error.
United States v. Cisneros-Gutierrez, 517 F.3d 751, 764 (5th Cir. 2008). If this
court concludes that procedural error has occurred, remand is required unless



                                        2
    Case: 19-10739    Document: 00515412042     Page: 3   Date Filed: 05/11/2020


                                 No. 19-10739

the error was harmless. United States v. Delgado-Martinez, 564 F.3d 750, 752-
53 (5th Cir. 2009).
      Procedural error in sentencing is harmless if it had no effect on selection
of the sentence. Id. at 753. Even if the district court did not consider the
correct range, any error in calculating the guidelines range will be deemed
harmless if this court is convinced that the district court would have imposed
“the same sentence . . . for the same reasons,” the error notwithstanding.
United States v. Richardson, 676 F.3d 491, 511 (5th Cir. 2012) (internal
quotation marks and citation omitted); see United States v. Ibarra-Luna, 628
F.3d 712, 717-19 (5th Cir. 2010).
      The record in the instant case is not “silent as to what the district court
might have done had it [explicitly] considered the correct Guidelines range.”
Molina-Martinez v. United States, 136 S. Ct. 1338, 1346-47 (2016); see United
States v. Shepherd, 848 F.3d 425, 427 (5th Cir. 2017).          In light of the
unequivocal statements by the district court that it would impose the same 15-
month sentence even if it erred in its guidelines range calculation, we will not
disturb the sentence imposed. See United States v. Sanchez, 850 F.3d 767, 769-
70 (5th Cir. 2017); United States v. Richardson, 713 F.3d 232, 234, 237 (5th
Cir. 2013). The district court “was firm, plain, and clear in expressing [its]
reasoning, and” we have no basis for questioning that statement or that
reasoning. United States v. Castro-Alfonso, 841 F.3d 292, 298-99 (5th Cir.
2016).
      AFFIRMED.




                                       3